*662—In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Glass, J.), dated June 7, 1985, as directed him to pay to the plaintiff wife the sums of $25 per week in temporary maintenance and $75 per week in temporary child support. The appeal brings up for review so much of an order of the same court, dated August 8, 1985, as, upon reargument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order dated June 7, 1985, is dismissed, as that order was superseded by the order dated August 8, 1985, made upon reargument; and it is further,
Ordered that the order dated August 8, 1985 is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
Ordinarily, appeals from orders granting pendente lite relief are not favored inasmuch as it is clearly more expedient and less consuming of both judicial time and that of the attorneys if counsel promptly proceed to trial (see, Hildenbiddle v Hildenbiddle, 110 AD2d 819, 820; Epstein v Epstein, 48 AD2d 792; Singh v Singh, 41 AD2d 914). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.